Name: 93/690/EC: Council Decision of 10 December 1993 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe
 Date Published: 1993-12-23

 Avis juridique important|31993D069093/690/EC: Council Decision of 10 December 1993 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part Official Journal L 323 , 23/12/1993 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 24 P. 0003 Swedish special edition: Chapter 11 Volume 24 P. 0003 COUNCIL DECISIONof 10 December 1993on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part(93/690/EC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, pending the entry into force of the Europe Agreement signed in Brussels on 8 March 1993, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, signed in Brussels on the same date, HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, together with the Protocols, the exchanges of letters and the Declarations, is hereby approved on behalf of the European Community. These texts are attached to this Decision. Article 2 The President on the Council shall give the notification provided for in Article 51 of the Interim Agreement on behalf of the European Community. Done at Brussels, 10 December 1993. For the CouncilThe PresidentM. WATHELET(1) OJ No C 150, 31. 5. 1993, p. 338.